Case: 17-14519   Date Filed: 05/31/2018   Page: 1 of 8


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14519
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cr-20283-UU-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

DWAYNE EDDIE BATTLE, JR.,
a.k.a. Doja,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 31, 2018)

Before MARCUS, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 17-14519       Date Filed: 05/31/2018        Page: 2 of 8


       Dwayne Battle pled guilty to one count of sex trafficking of a minor under

the age of 14, in violation of 18 U.S.C. §§ 1591(a)(2) & (b)(1), and was sentenced

to 300 months’ imprisonment. On appeal, he argues that the district court plainly

erred by failing to ensure that he understood the nature of the charges and the

consequences of his plea. See Fed. R. Crim. P. 11. After careful review of the

record and the parties’ briefs, we affirm. 1

       When a defendant, like Mr. Battle, “fails to object to a Rule 11 violation, we

review only for plain error.” United States v. Moriarty, 429 F.3d 1012, 1018 (11th

Cir. 2005). Mr. Battle bears the burden of showing that “there is (1) error, (2) that

is plain, and (3) that affects substantial rights.” United States v. Presendieu, 880

F.3d 1228, 1237 (11th Cir. 2018). If Mr. Battle succeeds in satisfying these

conditions, “we may recognize the forfeited error only if it ‘seriously affects the

fairness, integrity or public reputation of judicial proceedings.’”                  Id. at 1238

(quoting Moriarty, 429 F.3d at 1019) (alteration adopted).

       Mr. Battle cannot establish that the district court plainly erred.                      The

resolution of this case is driven by our recent decision in Presendieu, in which we

analyzed Rule 11’s requirements. We explained that “[a] guilty plea is voluntary

in the constitutional sense where the defendant ‘received real notice of the true
1
  The government notes that Mr. Battle’s plea agreement contained an appeal waiver. This
waiver does not, however, bar Mr. Battle’s appeal because “an appeal waiver . . . which is part of
a guilty plea is unenforceable if the plea itself is involuntary or unintelligent.” United States v.
Puentes-Hurtado, 794 F.3d 1278, 1284 (11th Cir. 2015). Because Mr. Battle contends that his
guilty plea was involuntary or unintelligent, we consider his appeal despite the waiver.
                                                 2
              Case: 17-14519    Date Filed: 05/31/2018   Page: 3 of 8


nature of the charge against him.’” Id. (quoting Henderson v. Morgan, 426 U.S.

637, 645 (1976)).     Rule 11(b), we noted, “[b]uild[s] on these fundamental

constitutional principles [and] sets out procedures that district courts must follow

when accepting guilty pleas.” Id. “These procedures are designed to address the

three ‘core objectives’ necessary for a knowing and voluntary guilty plea: (1) that

the defendant enters his plea free from coercion, (2) that he understands the nature

of the charges, and (3) that he understands the consequences of his plea.” Id. See

also Gordon v. United States, 518 F.3d 1291, 1298 (11th Cir. 2008).

      Mr. Battle contends that Rule 11 was not satisfied in this case because he

was not adequately informed of the nature and elements of the charge of sex

trafficking of a minor. We disagree. As we explained in Presendieu, “Rule 11

does not specify that a district court must list the elements of an offense.” 880

F.3d at 1238.    Rather, “[t]here is no rigid formula or ‘mechanical rule’ for

determining whether the district court adequately informed the defendant of the

nature of the charges.” Id. (quoting United States v. Camacho, 233 F.3d 1308,

1314 (11th Cir. 2000)). Although the “colloquy may be done in different ways

depending on various factors,” United States v. Wiggins, 131 F.3d 1440, 1443

(11th Cir. 1997), “[d]istrict courts must ensure, one way or another, that the

defendant knows and understands the nature of the offenses to which he or she is

pleading guilty,” Presendieu, 880 F.3d at 1239.


                                         3
                 Case: 17-14519       Date Filed: 05/31/2018        Page: 4 of 8


       At his hearing, the district court explained that Mr. Battle was pleading

guilty to one count of sex trafficking a minor under the age of 14.                        It also

confirmed with Mr. Battle that he received the indictment in the case and had “a

full opportunity to discuss the charges and [his] case in general, including any

defenses” with his attorney. D.E. 82 at 4. Importantly, the district court also

confirmed that Mr. Battle had read the factual proffer which outlined the offense

conduct in detail, discussed it with his attorney, and understood it. When asked

initially if he agreed with the facts in the proffer, Mr. Battle required clarification

because he did not have personal knowledge of some of the law enforcement

investigative tactics or about the relationship to interstate commerce. With that

clarification, the district court asked “[a]re the things that are in the proffer that

relate to what you did and what you said true?” D.E. 82 at 15. Mr. Battle

responded in the affirmative and entered a guilty plea.

       This record here indicates that Mr. Battle understood the nature of his

charge.

       First, the proffer adequately detailed the factual basis for his charge and

included evidence with respect to each element. 2 We do not believe that sex


2
  To prove the crime of sex trafficking a minor under 18 U.S.C. § 1591(a)(1), the government
must prove that the defendant (1) knowingly recruited, enticed, harbored, transported, provided,
obtained, or maintained a person by any means; and (2) knew or was in reckless disregard of the
fact that (a) means of force, threats of force, fraud, or coercion would be used to cause the person
to engage in a commercial sex act, or (b) the person was under the age of 18 and would be made
to engage in a commercial sex act. See 18 U.S.C. § 1591(a)(1). The government must also prove
                                                 4
                Case: 17-14519      Date Filed: 05/31/2018      Page: 5 of 8


trafficking of a minor is a crime of “extreme complexity;” nor does it “include any

concepts so esoteric or unfamiliar to the layperson as to require a detailed listing or

explanation of each element of the offense,” so the district court did not need to

recite the elements. Mr. Battle cites no authority to the contrary. See Presendieu,

880 F.3d at 1240 (finding no plain error, in part because the defendant could show

no authority that established the crime in question was complex and required

listing of elements).

       Second, Mr. Battle’s need for clarification demonstrated that he had

thoroughly reviewed the factual proffer and had the presence of mind to note that

he did not have personal knowledge that, for example, the police identified him

through video surveillance. With respect to his criminal actions detailed in the

proffer, however, Mr. Battle confirmed that it was accurate.                “This exchange

demonstrates the clarity of [Mr. Battle’s] understanding of the nature of the

charges against him and the way that the facts applied to those charges.”

Presendieu, 880 F.3d at 1241. Additionally, the district court made the express

finding that Mr. Battle entered his plea knowingly and voluntarily.                   See id.

Because the record confirms that Mr. Battle was aware he was pleading guilty to



that the offense affected interstate or foreign commerce. See id. But, the government need not
prove that the defendant knew his actions would affect interstate commerce. See United State v.
Evans, 476 F.3d 1176, 1180 n.2 (11th Cir. 2007). Because the government charged Mr. Battle
under 18 U.S.C. § 1591(b)(1), the government also had to prove that the victim had not attained
the age of 14 years at the time of such offense.
                                              5
              Case: 17-14519     Date Filed: 05/31/2018   Page: 6 of 8


sex trafficking of a minor, understood the detailed factual proffer and admitted that

he in fact committed the actions described in it, discussed the charges with his

attorney, and unequivocally pled guilty to the charge, we conclude that the district

court did not plainly err under Rule 11. See id. at 1241–42 (finding no plain error

under similar circumstances); Wiggins, 131 F.3d at 1441–42 (finding no error

where district court made factual finding that defendant made informed plea and

government outlined material facts of offense).

      Mr. Battle cites four cases in which we found that the district court plainly

erred in conducting a Rule 11 colloquy, but each case is distinguishable. In United

States v. Hernandez-Fraire, 208 F.3d 945, 949–50 (11th Cir. 2000), we found

plain error where the district court did not discuss the consequences of a guilty

plea, including failing to inform the defendant “of his right to plead not guilty, his

right to the assistance of counsel at trial, his right to confront and cross-examine

adverse witnesses at trial and his right against compelled self-incrimination.”

Here, the district court thoroughly explained these consequences and Mr. Battle

does not argue otherwise. Our decision in United States v. Telemaque, 244 F.3d

1247, 1249 (11th Cir.2001), is also unhelpful to Mr. Battle because there—unlike

here—the district court “referred to the nature of the offense only once,” and failed

to ask the defendant if he reviewed the charges with his attorney or inquire about




                                          6
              Case: 17-14519     Date Filed: 05/31/2018   Page: 7 of 8


his education to ensure that he understood them.     See also Puentes-Hurtado, 794

F.3d at 1286 (distinguishing Telemaque on this basis).

      Mr. Battle’s reliance on United States v. James, 210 F.3d 1342, 1345 (11th

Cir. 2000), fares no better because we held that the Travel Act (unlike sex

trafficking of a minor) is a complex charge and therefore the district court was

required to discuss the elements of the offense in more detail. Also, unlike here,

the plea colloquy and plea agreement in James did not refer to a required element

of the offense at all. See id. at 1345–46. Finally, in United States v. Quinones, 97

F.3d 473, 475 (11th Cir. 1996), we found plain error because the record gave no

indication that the defendant understood the elements of the offense. As we have

explained, here the colloquy and factual proffer which Mr. Battle reviewed give us

confidence that he understood the nature of the sex trafficking charge to which he

pled guilty. See Wiggins, 131 F.3d at 1442 (distinguishing Quinones on this basis).

      “[T]he better approach would have been for the district court to also explain

the elements of the . . . charge.” Puentes-Hurtado, 794 F.3d at 1286. See also

United States v. DePace, 120 F.3d 233, 238 (11th Cir. 1997) (“[A] brief

explanation of the aiding and abetting theory would have been preferable.”). But

the failure to do so does not in and of itself violate Rule 11. See Wiggins, 131 F.3d

at 1442–43. The record as a whole establishes that Mr. Battle was aware of the

nature of the sex trafficking charge to which he pled guilty and the consequences


                                         7
              Case: 17-14519    Date Filed: 05/31/2018   Page: 8 of 8


of entering his guilty plea. Because Mr. Battle has not established plain error, we

affirm.

      AFFIRMED.




                                        8